Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

       Non-Final Rejection 
 The Status of Claims:
Claims 1-6, 12-17, 19-20,36,62-66 are pending. 
Claims 1-6, 12-17, 19-20, 36, 62-66 are rejected. 


DETAILED ACTION
1. 	Claims 1-6, 12-17, 19-20,36, 62-66 are under consideration in this Office Action.

					       Priority 
2.	This application is a continuation of 16/801,000 (US 10,980,812), which is a division of 15/312,450 (11/18/2016)(US 10,245,266), which is 371 of PCT/US 15/31345(05/18/2015) which claims benefit of 62/000,428(05/19/2014) and claims benefit of 62/053,626(09/22/2014).  
    Drawings
3.         The drawings filed on 10/06/2021 is accepted by the examiner. 
        IDS
4.         The IDS filed on 10/06/21 and 11/11/21 are reviewed by the examiner. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-6, 12-17, 19-20,36, 19, 36, 62-66 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for making salts of the claimed compounds, does not reasonably provide enablement for making solvates and hydrates of the claimed compounds.  The specification does not enable any person skilled in the art of synthetic organic chemistry to make the invention commensurate in scope with these claims.  “The factors to be considered [in making an enablement rejection] have been summarized as a) the quantity of experimentation necessary, b) the amount of direction or guidance presented, c) the presence or absence of working examples, d) the nature of the invention, e) the state of the prior art, f) the relative skill of those in that art, g) the predictability or unpredictability of the art, h) and the breadth of the claims”, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex parte Formal, 230 USPQ 546.  In the present case the important factors leading to a conclusion of undue experimentation are the absence of any working example of a formed solvate, the lack of predictability in the art, and the broad scope of the claims.
c) There is no working example of any hydrate or solvate formed.  The claims are drawn to solvates, yet the numerous examples presented all failed to produce a solvate.  These cannot be simply willed into existence.  As was stated in Morton International Inc. v. Cardinal Chemical Co., 28 USPQ2d 1190 “The specification purports to teach, with over fifty examples, the preparation of the claimed compounds with the required connectivity.  However ... there is no evidence that such compounds exist... the examples of the  '881 patent do not produce the postulated compounds... there is ... no evidence that such compounds even exist.”  The same circumstance appears to be true here.  There is no evidence that solvates of these compounds actually exist; if they did, they would have formed.  Hence, applicants must show that solvates can be made, or limit the claims accordingly.
g) The state of the art is that is not predictable whether solvates will form or what their composition will be.  In the language of the physical chemist, a solvate of organic molecule is an interstitial solid solution.  This phrase is defined in the second paragraph on page 358 of West (Solid State Chemistry).  West, Anthony R., "Solid State Chemistry and its Applications, Wiley, New York, 1988, pages 358 & 365.  The solvent molecule is a species introduced into the crystal and no part of the organic host molecule is left out or replaced.  In the first paragraph on page 365, West (Solid State Chemistry) says, “it is not usually possible to predict whether solid solutions will form, or if they do form what is their compositional extent".  Thus, in the absence of experimentation one cannot predict if a particular solvent will solvate any particular crystal.  One cannot predict the stoichiometry of the formed solvate, i.e. if one, two, or a half a molecule of solvent added per molecule of host.  In the same paragraph on page 365 West (Solid State Chemistry) explains that it is possible to make meta-stable non-equilibrium solvates, further clouding what Applicants mean by the word solvate.  Compared with polymorphs, there is an additional degree of freedom to solvates, which means a different solvent or even the moisture of the air that might change the stabile region of the solvate.
h) The breadth of the claims includes all of the hundreds of thousands of compounds of formula I as well as the presently unknown list of solvents embraced by the term "solvate".  Thus, the scope is broad.
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).”  That conclusion is clearly justified here.  Thus, undue experimentation will be required to practice Applicants' invention.

Claims 1-6, 12-17, 19,36, 19, 36, 62-66 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating systemic lupus erythematosus (SLE), does not reasonably provide enablement for preventing systemic lupus erythematosus (SLE).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  Applicants are not enabled for preventing any of these diseases.  The only established prophylactics are vaccines not the compound for formula I such as present here.  In addition, it is presumed that “prevention” of the claimed diseases would require a method of identifying those individuals who will develop the claimed diseases before they exhibit symptoms.  There is no evidence of record that would guide the skilled clinician to identify those who have the potential of becoming afflicted.
“The factors to be considered [in making an enablement rejection] have been summarized as the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art, and the breadth of the claims”, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex parte Formal, 230 USPQ 546.  1) As discussed above, preventing diseases requires identifying those patients who will acquire the disease before the systemic lupus erythematosus occurs.  This would require extensive and potentially opened ended clinical research on healthy subjects.  2) The passage spanning page 5 to page 9 mentions the term” prevention” or “preventing”  of the disease of symptoms of the disease  or disorder. Applicant intend to treat.  3) There is no working example of such a preventive procedure in man or animal in the specification.  4) The claims rejected are drawn to clinical systemic lupus erythematosus medicine and are therefore physiological in nature.  5) The state of the art is that no general procedure is art-recognized for determining which patients generally will become systemic lupus erythematosus before the fact.  6) The artisan using Applicants invention would be a Board Certified physician in systemic lupus erythematosus  disease with an MD degree and several years of experience.  Despite intensive efforts, pharmaceutical science has been unable to find a way of getting a compound to be effective for the prevention of systemic lupus erythematosus disease generally.  Under such circumstances, it is proper for the PTO to require evidence that such an unprecedented feat has actually been accomplished, In re Ferens, 163 USPQ 609.  No such evidence has been presented in this case.  The failure of skilled scientists to achieve a goal is substantial evidence that achieving such a goal is beyond the skill of practitioners in that art, Genentech vs. Novo Nordisk, 42 USPQ2nd 1001, 1006.  This establishes that it is not reasonable to any agent to be able to prevent *** generally.  That is, the skill is so low that no compound effective generally against *** disorders has ever been found let alone one that can prevent such conditions.  7) It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved", and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  8) The claims broadly read on all patients, not just those undergoing therapy for the claimed diseases and on the multitude of compounds embraced by Formula I.The Examiner suggests deletion of the word “preventing” from the claims. 


. Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 36 of U.S. Patent No.10, 980,812 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following differences 

.The claim 36 of U.S. Patent No.10,980,812 B2 describes the following:
1. A method of assessing the efficacy of a compound of formula I

    PNG
    media_image1.png
    730
    825
    media_image1.png
    Greyscale

or a pharmaceutically acceptable salt, solid form, stereoisomer, tautomer or racemic mixture thereof, in treating or managing systemic lupus erythematosus (SLE), comprising:
(a) administering the compound to a subject having SLE;
(b) obtaining a first sample from the subject;
(c) measuring the level of a biomarker in the first sample; and
(d) comparing the level of the biomarker from step (c) to a reference level of the biomarker, wherein a change in the level as compared to the reference is indicative of the efficacy of the compound in treating SLE; and
wherein the biomarker is an SLE antibody, peripheral blood B cell count, peripheral blood T cell count, IL-1β, or IL-2.

, whereas the instant claim 36 does disclose the following method as shown below: 
36. (Original) A method of assessing the efficacy of a compound of formula I CAI-1518623463v1Application No. 17/216,106 Page 5 of 6 
    PNG
    media_image2.png
    134
    135
    media_image2.png
    Greyscale
 or a pharmaceutically acceptable salt, solvate, hydrate, stereoisomer, tautomer or racemic mixture thereof, in treating, preventing or managing systemic lupus erythematosus (SLE), comprising:(a) administering the compound to a subject having SLE; (b) obtaining a first sample from the subject; (c) determining the level of a biomarker in the first sample; and (d) comparing the level of the biomarker from step (c) to a reference level of the biomarker, wherein a change in the level as compared to the reference is indicative of the efficacy of the compound in treating SLE

However, the instant claim differs from that of U.S. Patent No.10, 980,812 B2 in that the biomarker is an SLE antibody, peripheral blood B cell count, peripheral blood T cell count, IL-1β, or IL-2.
Even so,  it is reasonable for  the skilled artesian in the art to remove the limitation of the biomarker being an SLE antibody, peripheral blood B cell count, peripheral blood T cell count, IL-1β, or IL-2 from the claim in order to broaden up the scope of the claimed  invention  Moreover, such a modification of the  limitation can be anticipated; there is very little difference as to the patentable distinction.
So, it would have been obvious to the skilled artisan to be motivated to remove that portion of  the limitation from the claim in order to broaden up the scope of the claimed method.. This is because the skilled artisan in the art would expect such a manipulation to be feasible and successful as guidance shown in the application.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claim(s) 1-6, 12-17, 19, 62, and 64-66 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schafer et al (WO 2014/025958A2).
Schafer et al discloses the method of treating systemic SLE and the method of reducing its symptoms in the followings: 

    PNG
    media_image3.png
    164
    1261
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    346
    436
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    95
    1174
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    97
    1138
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    95
    1167
    media_image7.png
    Greyscale

(see page 83, claims 1, 6-7) 

    PNG
    media_image8.png
    494
    1267
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    440
    1174
    media_image9.png
    Greyscale

(see page 84, claim 11)

    PNG
    media_image10.png
    484
    1175
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    266
    1177
    media_image11.png
    Greyscale

(see page 30 , paragraphs#00194-00195).

    PNG
    media_image12.png
    259
    1100
    media_image12.png
    Greyscale

(see page 37, a pargraph#00223)

The instant invention, however, differs from the prior art in that  the administration of the compound continuing for a period of o 56 or 84 days is unspecified in the prior art.

Even so, the prior art expressly discloses that cycling therapy involves the administration of an active agent for a period of time, followed by a rest (i.e., discontinuation of the administration) for a period of time, and repeating this sequential administration(see page 30, a paragraph#00193). From this teaching, it seems reasonable that the period of time can be adjusted and repeated in order to improve the efficacy of the treatment.  So, it would have been obvious to the skilled artisan in the art before the effective filing date of the claimed invention to be motivated to elongate the treatment period to a period of 84 days as an alternative in the Schafer method in order to improve the efficacy of the treatment. This is because the skilled artisan in the art would expect such a modification to be successful and feasible as guidance shown in the prior art. 

6.	Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Schafer et al (WO 2014/004990A2).
Schafer et al discloses a method of assessing the efficacy of a compound in treating a disease in the followings:

    PNG
    media_image13.png
    433
    1248
    media_image13.png
    Greyscale

(see page 13, a paragraph#0050)

    PNG
    media_image14.png
    164
    1203
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    329
    1228
    media_image15.png
    Greyscale



    PNG
    media_image16.png
    388
    500
    media_image16.png
    Greyscale

(see page 46, a paragraph#00235)

The instant invention, however, differs from the prior art in that the use of systemic lupus erythematosus is unexemplified in the prior art.

Even so, the prior art expressly discloses that the inflammatory disease can be selected from systemic lupus erythematosus, Sjogren syndrome, systemic sclerosis, and other inflammatory or autoimmune diseases (see page 46, a paragraph#00235).
So, it would have been obvious to the skilled artisan in the art before the effective filing date of the claimed invention to be motivated to select systemic lupus erythematosus as  an alternative in the Schafer method in order to arrive at the claimed invention. This is because the skilled artisan in the art would expect such a selection to be successful and feasible as guidance shown in the prior art. 

Conclusion
Claims 1-6, 12-17, 19-20, 36, 62-66 are rejected. 


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        7/22/2022